Exhibit 10.1
KENNAMETAL INC.
DEFERRED FEE PLAN FOR OUTSIDE DIRECTORS
As Amended and Restated on December 30, 2008
     1. Name and General Provisions
     This plan is known as the Kennametal Inc. Deferred Fee Plan for Outside
Directors (the “Plan”) and is maintained by Kennametal Inc. (the “Company”) for
the benefit of non-employee members of the Board of Directors of the Company,
and is designed to permit such non-employee members of the Board of Directors to
defer all or a portion of their service cash fees as provided more fully herein.
The Plan is amended and restated as set forth herein to comply with Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (“Section 409A”).
     2. Eligibility
     Only those members of the Board of Directors of the Company who are not
otherwise employed by the Company or any subsidiary or affiliate thereof in an
executive or other capacity shall be eligible to participate in this Plan. For
purposes of the Plan, such eligible persons are referred to as “Outside
Directors.”
     3. Administration of the Plan
     The Plan shall be administered by the Nominating/Corporate Governance
Committee of the Board of Directors of the Company, or such other committee or
person designated by the Company (hereinafter referred to as the
“Administrator”). The Administrator has sole authority and discretion to decide
all matters relating to the administration of the Plan, including, without
limitation, the authority to interpret and construe the Plan, to make all
determinations and take all other actions necessary or advisable for the
administration of the Plan, and to delegate to employees of the Company the
authority to perform administrative functions under the Plan. The
Administrator’s interpretation of this Plan shall be final and conclusive on all
persons, subject to any interpretation by the Board of Directors of the Company.
     4. Election to Defer Fees
     An Outside Director may elect to defer all or a portion of the cash fees
such person is entitled to receive from the Company for services as a director
(including services on any Committee of the Board of Directors for which
committee fees are specifically authorized) performed during any full calendar
year in which the Plan is in effect. An election to defer receipt of fees with
respect to any calendar year shall be irrevocable and shall be made in writing,
on a form prescribed by the Administrator, prior to the beginning of such
calendar year (or such other date as permitted by the Committee to the extent
consistent with Section 409A). A director electing to defer fees shall, as part
of the election, select the time and manner of payment of deferred fees, all as
more fully described herein.

 



--------------------------------------------------------------------------------



 



     An Outside Director who first becomes eligible to participate in the Plan
may, to the extent permitted by the Administrator, file an election (“Initial
Election”) at any time prior to the 30-day period following the date on which
the Outside Director initially becomes eligible to participate in the Plan. Any
such Initial Election shall only apply to fees earned and payable for services
rendered after the date on which the Initial Election is delivered to the
Administrator and becomes irrevocable. Accordingly, if an Initial Election is
made in the first-year of eligibility but after the beginning of the performance
period, then, with respect to fees that are earned based on a specific
performance period, the Initial Election shall only apply to the total amount of
any such fees multiplied by the ratio of (i) the number of days remaining in the
performance period after the Initial Election to (ii) the total number of days
in the performance period.
     5. Continuation and Termination of Deferral
     Except as otherwise specifically provided in a deferral election form, an
deferral election shall remain in effect only for the calendar year to which it
applies.
     6. Plan Account
     Deferred fees shall be credited by the Company in an “Interest Account”
established for the Outside Director. The Plan shall be unfunded; and payments
of deferred fees shall be made out of the general corporate funds of the
Company. The designation of a deferred fee account as an Interest Account is for
bookkeeping purposes of the Plan only and shall not be interpreted as
establishing an independent, separately identified account of the Company. To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of any unsecured
creditor of the Company. The Administrator may establish one or more Interest
Accounts for an Outside Director as deemed necessary or appropriate for the
proper administration of the Plan.
     7. Interest Account
     Deferred fees shall be credited to an Outside Director’s Interest Account
as of such times or times as shall be determined by the Administrator, and such
deferred fees shall earn interest monthly at an annual rate of interest equal to
a rate of two interest percentage points below average prime interest per annum
for the previous month. Interest rate shall be calculated and interest amount
credited to the Interest Account on first business day of each month for the
previous month. Interest shall accrue on deferred fees in the Interest Account
from the date such fees would have been paid without deferral until the date of
payment.
     8. Payment of Deferred Fees
     In accordance with the procedures established by the Administrator, an
Outside Director shall select, in his or her deferral election form, one of the
following methods of payment for the deferred directors’ fees and
interest/accumulations thereon,:
     (a) In full on a specified date; or

2



--------------------------------------------------------------------------------



 



     (b) In full or in annual installments beginning on the Director’s
separation from service with the Board of Directors. Installment payments shall
be made in substantially equal amounts over the period of months/years elected
by the Outside Director and shall be paid monthly/annually beginning on the date
of the Outside Director’s separation from service and continuing on each
succeeding monthly/annual anniversary date thereof until fully paid.
     Notwithstanding the payment instructions of the Outside Director, at the
death of an Outside Director, any deferred fees remaining unpaid at the date of
death will be paid to the Outside Director’s designated beneficiary (if any) or
to his estate, in full on the 30th day following the date of the Outside
Director’s death (or the next business day if such day is not a business day).
All such beneficiary designations shall be made in writing on a form approved by
the Administrator, signed by the Outside Director and delivered to the
Administrator. An Outside Director may from time to time revoke or change any
such beneficiary designation by written notice to the Company. If there is no
beneficiary designation on file with the Administrator at the time of the
Outside Director’s death, or if the person or persons designated therein shall
have all predeceased the Outside Director or otherwise ceased to exist, such
distributions shall be made to the Outside Director’s estate.
     9. Modifications to Distribution Elections
     Subject to such restrictions as may be established by the Administrator, in
its discretion, an Outside Director may modify a prior distribution election by
submitting a subsequent written distribution election (on a form approved and
prescribed by the Administrator); provided, however, a prior distribution
election may only be changed if the following requirements are satisfied: (i)
the change will not take effect until twelve (12) months after the election is
made; (ii) the change must be made at least twelve (12) months prior to the
previously scheduled payment date (or initial scheduled payment date in the case
of installment payments); and (iii) the payment with respect to which the change
is made must be deferred for at least five (5) years from the date the payment
would otherwise have been made (or initial scheduled payment date in the case of
installment payments); provided, further, the Administrator may, in its
discretion, authorize an Outside Director to change a distribution election
under any applicable transition rule authorized under Section 409A to the extent
consistent therewith.
     10. Amendment or Termination
     This Plan may be amended from time to time or may be terminated at any time
by resolution of the Board of Directors of the Company, provided that no
amendment or termination shall affect the rights of any person to amounts which
have been deferred under the Plan; provided, further, termination of the Plan
shall not be a distribution event under the Plan unless otherwise permitted
under Section 409A and other applicable law. Notwithstanding the foregoing or
any provision of this Plan to the contrary, the Board of Directors of the
Company may, in its sole discretion and without the Outside Director’s consent,
modify or amend the terms of the Plan or an election, or take any other action
it deems necessary or advisable, to cause the Plan to comply with Section 409A
(or an exception thereto).

3



--------------------------------------------------------------------------------



 



     11. Nonassignability
     No director, beneficiary or any other person or entity shall have any power
to commute, encumber, sell or otherwise dispose of the rights provided herein;
and such rights shall be nonassigneble and nontransferable.
     12. Noncompetition
     During the period of a director’s tenure on the Board of Directors and the
deferral and payment of any fees hereunder, the director will not, without the
prior written consent of Kennametal, (a) directly or indirectly engage in, or
(b) assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatever), or
(c) enter the employ of, or act as agent for, or advisor or consultant to: any
person, firm, partnership, association, corporation or business organization,
entity or enterprise which is or is about to became directly or indirectly
engaged in the provision of any service which competes with any service provided
or under development by Kennametal, or any subsidiary or affiliate thereof or
the production or sale of any product which competes with any product which is
made, manufactured or under development, or is sold by Kennametal or any
subsidiary or affiliate thereof (provided, however, that this provision is not
intended to prohibit a director’s purchasing, for investment, not in excess of
five percent of any class of stock or other corporate security of any company
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934).
     Notwithstanding any other provision of this Plan, the Outside Director
acknowledges that a breach of this Paragraph 12 shall result in the forfeiture
of any interest or accumulations on deferred fees credited to the Outside
Director’s Interest Account.
     13. Section 409A
     The provisions of this Plan and all elections made hereunder shall be
administered, interpreted and construed in a manner necessary in order to comply
with Section 409A or an exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted or construed). It is intended
that distribution events authorized under this Plan qualify as a permissible
distribution events for purposes of Section 409A, and the Plan shall be
interpreted and construed accordingly in order to comply with Section 409A. The
Company reserves the right to accelerate, delay or modify distributions to the
extent permitted under Section 409A.
     For purposes of Section 409A and the Plan: (i) the right to installment
payments shall be treated as the right to a single payment for purposes of
distribution and/or deferral elections; and (ii) a payment shall be treated as
made on the scheduled payment date if such payment is made at such date or a
later date in the same calendar year or, if later, by the 15th day of the third
calendar month following the scheduled payment date. Except as specified in
Paragraphs 8 and 9, an Outside Director shall have no right to designate the
date of any payment under the Plan. Notwithstanding any provision herein to the
contrary, if an Outside Director is a “specified employee” for purposes of
Section 409A (as determined in accordance with the procedures established by the
Company), any payment to the Outside Director due upon separation from

4



--------------------------------------------------------------------------------



 



service will be delayed for a period of six months after the date of the Outside
Director’s separation from service (or, if earlier, the death of the Outside
Director). Any payment that would otherwise have been due or owing during such
six-month period will be paid on the first business day of the seventh month
following the date of separation from service.
     For purposes of the Plan, a “separation from service” shall mean the
Outside Director’s death, retirement or other termination of service, whether
voluntary or involuntary, with the Company and all of its controlled group
members within the meaning of Section 409A. For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2. Whether an Outside Director has a separation from service will be
determined based on all of the facts and circumstances and in accordance with
the guidance issued under Section 409A.
     Notwithstanding any provision of the Plan to the contrary contained herein
and with respect to deferred compensation benefits that were earned and vested
under this Plan prior to January 1, 2005 (as determined under Section 409A ,
“Grandfathered Benefits”), such Grandfathered Benefits shall be governed and
administered solely by the terms of the Plan as in effect on December 31, 2004
as if such plan were a separate plan (“Grandfathered Plan”, a copy of which
attached hereto as Appendix I). No amendments or other modifications shall be
made to the Grandfathered Plan except as specifically provided therein and as
set forth in a separate writing thereto, and no amendment or modification to the
Plan shall be construed as an amendment or modification to the Grandfathered
Plan.
     Notwithstanding any provision of this Plan to the contrary, to the extent
the timing of any benefit payment due under this Plan was modified pursuant to
the transition guidance provided by the Internal Revenue Service concerning the
time and form of payment, any such modification shall only apply to amounts that
would not otherwise be payable in 2008 and may not cause an amount to be paid in
2008 that would not otherwise be paid in 2008. To the extent any such payment
cannot be made in 2008 under the transition guidance, such payment will be made
in January 2009.
     14. Governing Law/Severability
     The Plan shall be governed by and construed and interpreted in accordance
with the internal laws of the Commonwealth of Pennsylvania, without regard to
its conflict of law provisions. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
[Signature on Following Page]

5



--------------------------------------------------------------------------------



 



     This amendment and restatement of the Plan has been duly executed by the
undersigned and is effective this 30th day of December, 2008.

            Kennametal Inc.
      By:   /s/ David W. Greenfield         Title: Vice President, Secretary
and                  General Counsel     

6